DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicant’s amendment and arguments filed 08/26/2009 have been entered. Claims 2-5 and 33-35 have been cancelled.
 Claims 1, 6-32 and 36-68 are pending.
Response to Amendments and Arguments
Applicant’s arguments with respect to claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 6-17, 22-32, 36-48 and 53- 68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barnes (US 2005/0136949 A1), hereinafter (“Barnes”), in view of Morriss, et al. (US 2004/0203601 A1), hereinafter (“Morriss”).

Claim 1
Barnes discloses a method comprising:
selecting a rule from a plurality of rules (par. 0298, an authorized user may program the device 101 to monitor and/or restrict the use of the device 101 by one or more restricted users, etc. The restrictions (or limitations) may be based on various characteristics of the communication such as when the communication is initiated, who (or what device) the communication is with, the duration of the communication, the cumulatively duration of communications (e.g., per day), the type of communication (personal video communication, telephone communication, SMS, email, fax, radio or TV, etc.), and/or other characteristics, etc.,  i.e. an authorized user selects one or more rules, such as when the communication is initiated, who (or what device) the communication is with, etc., and program the user device to monitor usage according to said one or more rules);
monitoring, by a device, the mobile user equipment with respect to the rule (par. 0298, authorized user may program the device 101 to monitor and/or restrict the use of the device 101 by one or more restricted users, etc.; also see par. 0306); and
applying, by the device, at least one consequence to the mobile user equipment when the rule is at least one of followed or violated (par. 0304, the programmed restrictions preclude the use of the device 101 in a restricted manner such as, for example, at a restricted location, for longer than a predetermined duration, for commercial exchanges greater than a predetermined value, for commercial exchanges at particular venders or types of venders, for commercial exchanges for particular products or types products, and/or in a manner that is inconstant with a stored restriction, etc.; par. 0306, …if the programming determines that the input is data to be monitored, a request for an action that is to be monitored or restricted, or data representing a triggering event, the device 101 monitors (stores, transmits, or both) the data, or prohibits (denies) the action according to the restriction and monitoring data stored in memory by the authorized user),
 wherein the at least one consequence comprises at least one of a reward or a punishment, and wherein the at least one consequence pertains to use of the mobile user equipment (par. 0303, Imposition or removal of certain restrictions may also be dependent on the occurrence of an event such as the user arriving at a certain location, etc.; par. 0304 and par. 0306 as quoted above; also see par. 0330, other kinds of data (i.e., text, maps, emails, web pages, stock quotes, sports scores, etc.) are provided/displayed only when the vehicle is not moving, moving below a predetermined speed, parked, or when the engine is turned off to thereby reduce the distractions to the driver when driving, etc., i.e. imposition of the restriction or removal thereof is considered a punishment or reward  and may further be considered an incentive to the user to perform predetermined tasks or to avoid performing predetermined tasks).
The feature of "the rule to be applied to incentivize a user of mobile user equipment to perform a desired behavior in regards to use of the mobile user equipment" is not a structural limitation. The feature is considered a mere description of what the rule is expected to do in term of influencing the behavior of the user, i.e. purpose and/or intended use of the rule as explained above. See Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original), "[A]pparatus claims cover what a device is, not what a device does." 
The feature “wherein the rule comprises at least one rule selected from usage limit on at least one activity of photography, videography, music listening, or gaming” is obvious in view of the teachings of Barnes and further in view of the teachings of Morriss.
In particular, Barnes discloses:  The restrictions (or limitations) may be based on various characteristics of the communication such as when the communication is initiated, who (or what device) the communication is with, the duration of the communication, the cumulatively duration of communications (e.g., per day), the type of communication (personal video communication, telephone communication, SMS, email, fax, radio or TV, and/or other characteristics). See  Barnes, par. 0298. That is, the recited video communication comprises creating a video conversation that may be 
Further, for completeness, Morriss discloses a wireless communication system employs a method and apparatus for activating a restrictive operating mode of a wireless communication device in the event that the wireless device is lost or stolen. The wireless device has stored therein a password associated with placing itself in a restrictive operating mode. Once placed in such a mode, the wireless device is only capable of contacting a restricted target device as determined by either contact information previously stored in the wireless device or the contents of a received message, etc. (abstract). Morriss specifically discloses: once the wireless device is placed in the restrictive operating mode in accordance with the present invention, the wireless device's operational software will only permit the device to place calls or send messages to the restricted target device(s). Notwithstanding the foregoing, the wireless device may still be used for other purposes, such as to supply the time of day, to play games or run other local applications that may be stored on the device, and to listen to music or ring tones stored on the device, just to name a few. Alternatively, the wireless device may be programmed to prohibit all use of the wireless device except for contacting the restricted target device(s) once the device is placed in the restrictive operating mode (par. 0055).
Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the application restriction process of Barnes by installing various applications and further configuring the mobile device to selectively restrict, or allow the use of one or more of said various applications upon receiving a 

Claim 6
Barnes as modified further teaches [T]he method of claim 1, wherein the rule comprises at least one rule selected from usage limit or usage parameters, and wherein the usage limit comprises a limit on at least one activity of video chatting, internet usage, video watching, or social media usage (Barnes, par. 0298, The restrictions (or limitations) may be based on various characteristics of the communication such as when the communication is initiated, who (or what device) the communication is with, the duration of the communication, the cumulatively duration of communications (e.g., per day), the type of communication (personal video communication, telephone communication, SMS, email, fax, radio or TV, and/or other characteristics).

Claim 7
Barnes as modified further teaches [T]he method of claim 6, wherein the limit comprises at least one of an absolute prohibition, a maximum usage per unit time, or a minimum usage per unit time (Barnes, par. 0298, The restrictions (or limitations) may be based on various characteristics of the communication such as when the communication is initiated, who (or what device) the communication is with, the duration of the communication, the cumulatively duration of communications (e.g., per day), duration of the communication, the cumulatively duration of communications per day, here restrictions may be absolute regardless of limit, e.g. when the communications is made to a restricted destination, or based on maximum limit, e.g. duration of the call being above the limit and/or cumulate duration per day being above a maximum limit). 

Claim 8
Barnes as modified further teaches [T]he method of claim 6, wherein the usage parameters include a blacklist of forbidden sites, a category of forbidden activity, a time of day restriction, a day of week restriction, or a day of year restrictions (Barnes, par. 0298, when the communication is initiated, who (or what device) the communication is with, the duration of the communication, the cumulatively duration of communications (e.g., per day), the type of communication, etc.; also see Barnes, par. 0312,  transmission restriction can be associated with a directory (or folder), a file, an email, type of data, size of data file, or any other set of data. Transmission of data may be restricted based on the identity of the creator, the creating device, the data type, creation date/time, the transmission type (e.g., email, File Transfer Protocol, or other type), transmission time, destination (e.g., domain, IP address, telephone number, user, area code, exchange, or other address), transmitting device, transmitting user, destination device type (e.g., printer, device, computer system), communication link (e.g., wired, wireless, PAN, LAN, WAN), and/or any other criteria).



Claim 9


Claim 10
	Barnes as modified further teaches [T]he method of claim 1, further comprising: placing an inviolable restriction on the mobile user equipment (Barnes, par. 098, the authentication module 125 authenticates the user (or in some instances the user's device) through the use of authenticating data. Authentication may be used to confirm the identity of the person carrying the device, to prevent the unauthorized use of the device, and to authenticate the creation, use, transmission, or storage of data at the device 101 of the present invention or at a remote device, etc., also see Barnes, par. 0104, a thief or unauthorized user would have to store new authenticating data (their own data) in memory in order to operate the device. Preferably the new data can only be stored, however, if the necessary authentication input (i.e., voice, iris, face, finger print, or other input) is inputted to permit overwriting the old data or the addition of new data for a new user; and par. 0302, the authorized user is preferably prompted for an authorization password or for other information ensuring that the requestor is authorized to perform the monitoring and/or impose restrictions, etc.). 
Claim 11


Claim 12
	Barnes as modified further teaches [T]he method of claim 11, further comprising: providing a warning to a user of the mobile user equipment when an inviolable restriction is immanent (Barnes, par. 0299, name and/or address data may be transmitted to the device 101 as the user enters or approaches the location, i.e. approaching a restricted location wherein communications restriction will be imposed; also see par. 0304, The authorized user can also program the device 101 to inform the restricted user that a restriction has been placed on the requested action and that the user is not authorized to engage in the requested action).

Claim 13
	Barnes as modified further teaches [T]he method of claim 11, wherein the usage limit comprises a limit on at least one activity of calls, texts, short message service (SMS) messages, multimedia messaging service (MMS) messages, video chatting, internet usage, video watching or  social media usage (Barnes, par. 0298, a parent may provide the child with a device 101 or share their device 101 with the child and program the device the duration of the communication, etc.).
	
Claim 14
	Barnes as modified further teaches [T]he method of claim 13, wherein the limit comprises at least one of an absolute prohibition, a maximum usage per unit time, or a minimum usage per unit time (Barnes, par. 0298, the duration of the communication, the cumulatively duration of communications (e.g., per day)).

Claim 15
	Barnes as modified further teaches [T]he method of claim 11, wherein the usage parameters include a blacklist of forbidden sites, a category of forbidden activity, a time of day restriction, a day of week restriction, or a day of year restrictions (Barnes, par. 0298, when the communication is initiated, who (or what device) the communication is with, the duration of the communication, the cumulatively duration of communications (e.g., per day), the type of communication, etc.; also see Barnes, par. 0312,  transmission restriction can be associated with a directory (or folder), a file, an email, type of data, size of data file, or any other set of data. Transmission of data may be restricted based on the identity of the creator, the creating device, the data type, creation date/time, the transmission type (e.g., email, File Transfer Protocol, or other type), transmission time, 

Claim 16
	Barnes as modified further teaches [T]he method of claim 1, further comprising: identifying a location of the mobile user equipment, wherein the monitoring comprises the identifying the location (Barnes, 0299, the device 101 may be programmed to monitor the location of the user carrying the device, which may include what facilities the user enters, the address(es) visited, what venders the user visits, etc.; also see par. 0304) . 

Claim 17
	Barnes as modified further teaches [T]he method of claim 16, further comprising: mapping the location of the mobile user equipment, based on the identifying (Barnes, par. 0093, The location data may be used with map data stored in memory of the device 101, or stored in a computer system with which the device 101 communicates (such as in a vehicle computer system or remote computer) to provide a real world location (e.g., a street, intersection, address, complex, or business)). 



Claim 22
	Barnes as modified further teaches [T]he method of claim 1, wherein the method is performed in the mobile user equipment (Barnes, par. 0306, if the programming, in the 

Claim 23
The limitation of “wherein the method is performed in one or more servers” is obvious in view of the teachings of Barnes in view of Morriss. In particular, Barnes discloses: upon request from a remote computer system, or periodically, the device 101 transmits information such as the user's destination, the user's location, the user's mobility (whether the user is in a vehicle of transportation or not), select CCD, nearby user device information, user profile data, and/or information relating to communications, commercial exchanges, audible and visual inputs, and other inputs of the device. The received information is stored for further processing and/or review (Barnes, par. 0307; also see pars. 0301-0302, remotely monitor usage data of the mobile device). Barnes Further discloses a vehicle may house one or more of the modules described herein for the device 101 and/or may perform the functions of one or more of the modules described herein. For example, the vehicle may include the GPS receiver and provide location information to the device, etc., a device 101 of the present invention may be integral to the vehicle (although it would not be a handheld device) and/or distributed therein), a remote user (e.g., an authorized user) of the device 101 integrated into the vehicle can transmit a request to monitor live (or receive previously stored) inputs of a video camera capturing where the vehicle is being driven (i.e., capturing images in front of the vehicle) and/or 
Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to implement the method of Barnes in one or more computer systems (servers), in the mobile device and/or in a combination thereof, so as to meet the system design requirements, such as external systems availability and connectivity, desired functionability, costs, co-existing applications, and other factors as suggested by Barnes (see par. 0027 and par. 0033).

Claim 24
Barnes as modified further teaches [T]he method of claim 1, further comprising:issuing an alert, wherein the at least one consequence comprises the alert (Barnes, par. 0299, name and/or address data may be transmitted to the device 101 as the user enters or approaches the location; par. 0304, the device 101 may be programmed to transmit an email, a page, or other type of transmission that includes information that the user has entered a restricted area, attempted to use the device 101 in a restricted manner (a use for which a restriction has been programmed in the device), or has otherwise used, or attempted to use, the device 101 an unauthorized manner or in some unauthorized 

Claim 25
	Barnes as modified further teaches [T]he method of claim 24, wherein the alert comprises an alert to the user of the mobile user equipment (Barnes, par. 00299 and par. 0304 as quoted above). 

Claim 26
Barnes as modified further teaches [T]he method of claim 24, wherein the alert comprises an alert to a family member of the user of the mobile user equipment (Barnes, par. 0304, The device 101 can be programmed to transmit the data to any remote computer system for storage, another device, a telephone, or a telephone message recording device. For example, when the user (e.g., a child) travels to a "restricted" area (e.g., a predetermined restaurant, any bar, a particular home, a predetermined address, and/or a vender or type of vender, etc.), the device 101 automatically establishes a voice communication link with a predetermined telephone number; also see Barnes, par. 0305, Information of an attempted use for a restricted use (and/or non-restricted uses) can be transmitted to the remote device; and par. 0309, This application may be used by a parent (or employer) to determine the current and previous locations of a child (or employee), and to determine the person's expected arrival time at the intended destination).

 Barnes as modified further teaches [T]he method of claim 26, wherein the alert comprises at least one of element of information of the following: a distance to the mobile user equipment, a location of the mobile user equipment, or a path to the mobile user equipment (Barnes, par. 0299, the device 101 may be programmed to monitor the location of the user carrying the device, which may include what facilities the user enters, the address(es) visited, what venders the user visits, etc. The location may then be periodically transmitted to a remote computer system or a location notification can be transmitted to a remote destination if the user enters a restricted location, etc., name and/or address data may be transmitted to the device 101 as the user enters or approaches the location).

Claim 28
 Barnes as modified further teaches [T]he method of claim 1, wherein the at least one consequence comprises a positive consequence (Barnes, par. 0303, Imposition or removal of certain restrictions may also be dependent on the occurrence of an event such as the user arriving at a certain location, etc., therefore positive consequences comprised in removing the restrictions). 


Claim 29
Barnes as modified further teaches [T]he method of claim 28, wherein the positive consequence comprises unlocking a feature of the mobile user equipment (Barnes, par. 0303 as quoted above, also see Barnes, par. 0330, other kinds of data (i.e., text, maps, removing communication restriction). 

Claim 30
Barnes as modified further teaches [T]he method of claim 28, wherein the positive consequence is tied to performance of a task (Barnes, par. 0303, Imposition or removal of certain restrictions may also be dependent on the occurrence of an event such as the user arriving at a certain location, etc.; also see par. 0330, only when the vehicle is not moving, moving below a predetermined speed, etc.).

Claim 31
Barnes as modified further teaches [T]he method of claim 30, wherein the task comprises at least one action selected from calling a predetermined number, texting a predetermined number, emailing a predetermined address, traveling a predetermined route, or avoiding negative infractions for a predetermined period of time (Barnes, par. 0303, Imposition or removal of certain restrictions may also be dependent on the occurrence of an event such as the user arriving at a certain location, etc.; par. 0330, only when the vehicle is not moving, moving below a predetermined speed, etc., to thereby reduce the distractions to the driver when driving; also see par. 0298, who (or what device) the communication is with).  


Barnes as modified further teaches [T]he method of claim 1, wherein the consequence persists beyond a time when the rule is followed or violated (Barnes, par. 0304, the programmed restrictions preclude the use of the device 101 in a restricted manner such as, for example, at a restricted location, for longer than a predetermined duration). 

Claim 66
Barnes as modified further teaches [T]he method of claim 1, wherein the rule consists of a restriction selected from the set including: distance from a family member, distance from a home; distance from a vehicle; and distance from a school. (Barnes: (pars. 0299-0300, the device 101 may be programmed to monitor the location of the user carrying the device, which may include what facilities the user enters, the address(es) visited, what venders the user visits, etc.,  the device 101 can be programmed to monitor the user devices 101 that are nearby the user's device 101, i.e., within a predetermined distance such as within communication range, etc.; also see  par. 0303, Imposition or removal of certain restrictions may also be dependent on the occurrence of an event such as the user arriving at a certain location, checking into a hotel, turning on the device, turning off the device, making a purchase, etc. This feature of the device 101 is also useful for employers to limit the use of the device 101 by the employer's employees, i.e. employee checks in the employment place for example; par. 0304, the programmed restrictions preclude the use of the device 101 in a restricted at a restricted location; and pars. 0425-0426, determining when the device is within a predetermined distance from a point of interest). 

Claim 32
Barnes discloses a device comprising a processor and copter program code (fig.1 and associated text in pars. 0028-0028, a multi-function communications device 101 that includes conventional mobile phone and personal digital assistant (PDA) capabilities, etc., a central processing unit (CPU) 150, including a processor 155, a memory 160 (including volatile and nonvolatile), etc.), configured to:
select a rule from a plurality of rules (par. 0298, an authorized user may program the device 101 to monitor and/or restrict the use of the device 101 by one or more restricted users, etc., the restrictions (or limitations) may be based on various characteristics of the communication such as when the communication is initiated, who (or what device) the communication is with, the duration of the communication, the cumulatively duration of communications (e.g., per day), the type of communication (personal video communication, telephone communication, SMS, email, fax, radio or TV, etc.), and/or other characteristics, etc.,  i.e. an authorized user selects one or more rules, such as when the communication is initiated, who (or what device) the communication is with, etc., and program the user device to monitor usage according to said one or more rules);
monitor the mobile user equipment with respect to the rule (par. 0298, authorized user may program the device 101 to monitor and/or restrict the use of the device 101 by one or more restricted users, etc.; also see par. 0306); and
the programmed restrictions preclude the use of the device 101 in a restricted manner such as, for example, at a restricted location, for longer than a predetermined duration, for commercial exchanges greater than a predetermined value, for commercial exchanges at particular venders or types of venders, for commercial exchanges for particular products or types products, and/or in a manner that is inconstant with a stored restriction, etc.; par. 0306, …if the programming determines that the input is data to be monitored, a request for an action that is to be monitored or restricted, or data representing a triggering event, the device 101 monitors (stores, transmits, or both) the data, or prohibits (denies) the action according to the restriction and monitoring data stored in memory by the authorized user),
 wherein the at least one consequence comprises at least one of a reward or a punishment, and wherein the at least one consequence pertains to use of the mobile user equipment (par. 0303, Imposition or removal of certain restrictions may also be dependent on the occurrence of an event such as the user arriving at a certain location, etc.; par. 0304 and par. 0306 as quoted above; also see par. 0330, other kinds of data (i.e., text, maps, emails, web pages, stock quotes, sports scores, etc.) are provided/displayed only when the vehicle is not moving, moving below a predetermined speed, parked, or when the engine is turned off to thereby reduce the distractions to the driver when driving, etc., i.e. imposition of the restriction or removal thereof is considered a punishment or reward  and may further be considered an incentive to the user to perform predetermined tasks or to avoid performing predetermined tasks).
The feature of "the rule to be applied to incentivize a user of mobile user equipment to perform a desired behavior in regards to use of the mobile user equipment" is not a structural limitation. The feature is considered a mere description of what the rule is expected to do in term of influencing the behavior of the user, i.e. purpose and/or intended use of the rule as explained above. See Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original), "[A]pparatus claims cover what a device is, not what a device does." 
The feature “wherein the rule comprises at least one rule selected from usage limit on at least one activity of photography, videography, music listening, or gaming” is obvious in view of the teachings of Barnes and further in view of the teachings of Morriss.
In particular, Barnes discloses:  The restrictions (or limitations) may be based on various characteristics of the communication such as when the communication is initiated, who (or what device) the communication is with, the duration of the communication, the cumulatively duration of communications (e.g., per day), the type of communication (personal video communication, telephone communication, SMS, email, fax, radio or TV, and/or other characteristics). See  Barnes, par. 0298. That is, the recited video communication comprises creating a video conversation that may be recorded and stored as a form of videography. Also, the recited radio or TV applications represent listening to music or other audio and/or video streamed content.
Further, for completeness, Morriss discloses a wireless communication system employs a method and apparatus for activating a restrictive operating mode of a wireless Notwithstanding the foregoing, the wireless device may still be used for other purposes, such as to supply the time of day, to play games or run other local applications that may be stored on the device, and to listen to music or ring tones stored on the device, just to name a few. Alternatively, the wireless device may be programmed to prohibit all use of the wireless device except for contacting the restricted target device(s) once the device is placed in the restrictive operating mode (par. 0055).
Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the application restriction process of Barnes by installing various applications and further configuring the mobile device to selectively restrict, or allow the use of one or more of said various applications upon receiving a trigger, as taught by Morriss, so as to prevent unauthorized use of the mobile device while enabling one or more tracking functions, for example, as suggested by Morriss above.
The difference between Barnes in view of Morriss and the amended claim 32 is in the system comprises a server, as recited in the claim.
from a remote computer system, or periodically, the device 101 transmits information such as the user's destination, the user's location, the user's mobility (whether the user is in a vehicle of transportation or not), select CCD, nearby user device information, user profile data, and/or information relating to communications, commercial exchanges, audible and visual inputs, and other inputs of the device. The received information is stored for further processing and/or review (par. 0307; also see pars. 0301-0302, remotely monitor usage data of the mobile device). Barnes Further discloses a vehicle may house one or more of the modules described herein for the device 101 and/or may perform the functions of one or more of the modules described herein. For example, the vehicle may include the GPS receiver and provide location information to the device, etc., a device 101 of the present invention may be integral to the vehicle (although it would not be a handheld device) and/or distributed therein), a remote user (e.g., an authorized user) of the device 101 integrated into the vehicle can transmit a request to monitor live (or receive previously stored) inputs of a video camera capturing where the vehicle is being driven (i.e., capturing images in front of the vehicle) and/or capturing images of activities inside the vehicle, etc.). Barnes further discloses many of the embodiments described below include establishing a communication link or performing some other action upon occurrence of an event such as when the user with the device of the present invention is within a predetermined distance of a point of sale, etc., the communication link may be established by the device or the remote computer system depending on the design of the system and on which system senses the occurrence of the event as will be evident to those skilled in the art. 
Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the application restriction process of Barnes by installing various applications and further configuring the mobile device to selectively restrict, or allow the use of one or more of said various applications upon receiving a trigger, as taught by Morriss, so as to prevent unauthorized use of the mobile device while enabling one or more tracking functions, or applications, for tracking the mobile device as suggested by Morriss. See Morriss, pars. 0004-0005.

Claim 36
Barnes as modified further teaches [T]he system of claim 32,, wherein the rule comprises at least one rule selected from usage limit or usage parameters (Barnes, par. 0298, The restrictions (or limitations) may be based on various characteristics of the communication such as when the communication is initiated, who (or what device) the communication is with, the duration of the communication, the cumulatively duration of communications (e.g., per day), the type of communication (personal video communication, telephone communication, SMS, email, fax, radio or TV, etc.), and/or other characteristics). 



Claim 37
Barnes as modified further teaches [T]he system of claim 36, wherein the usage limit comprises a limit on at least one activity of calls, texts, short message service (SMS) messages, multimedia messaging service (MMS) messages, video chatting, , internet 

Claim 38
Barnes as modified further teaches [T]he system of claim 37, wherein the limit comprises at least one of an absolute prohibition, a maximum usage per unit time, or a minimum usage per unit time (Barnes, par. 0298, The restrictions (or limitations) may be based on various characteristics of the communication such as when the communication is initiated, who (or what device) the communication is with, the duration of the communication, the cumulatively duration of communications (e.g., per day), duration of the communication, the cumulatively duration of communications per day, here restrictions may be absolute regardless of limit, e.g. when the communications is made, or based on maximum limit, e.g. duration of the call being above the limit and/or cumulate duration per day being above a maximum limit). 

Claim 39
Barnes as modified further teaches [T]he The system of claim 36, wherein the usage parameters include a blacklist of forbidden sites, a category of forbidden activity, a time of day restriction, a day of week restriction, or a day of year restrictions (Barnes, 

Claim 40
Barnes as modified further teaches [T]he system of claim 32, wherein the mobile user equipment comprises at least one device selected from the following: a mobile phone, a personal digital assistant, a tablet, a personal computer, a radio equipped vehicle, or a radio equipped purse, bag, backpack, briefcase, or watch (Barnes, par. 028, multi-function communications device 101 that includes conventional mobile phone and personal digital assistant (PDA) capabilities). 
Claim 41
Barnes as modified further teaches [T]he system of claim 32, wherein the at least one memory and computer program code are further configured to, with the at least one 

Claim 42
Barnes as modified further teaches [T]he system of claim 41, wherein the inviolable restriction comprises at least one of cost, usage limit, or usage parameters (Barnes, par. 0298, The restrictions (or limitations) may be based on various characteristics of the communication such as when the communication is initiated, who (or what device) the communication is with, the duration of the communication, the cumulatively duration of communications (e.g., per day), the type of communication, etc.).


Barnes as modified further teaches [T]he system of claim 42, wherein the at least one memory and computer program code are further configured to, with the at least one processor, cause the system at least to provide a warning to a user of the mobile user equipment when an inviolable restriction is immanent. (Barnes, par. 0299, name and/or address data may be transmitted to the device 101 as the user enters or approaches the location, i.e. approaching a restricted location wherein communications restriction will be imposed; also see par. 0304, The authorized user can also program the device 101 to inform the restricted user that a restriction has been placed on the requested action and that the user is not authorized to engage in the requested action).

Claim 44
Barnes as modified further teaches [T]he system of claim 42, wherein the usage limit comprises a limit on at least one activity of calls, texts, short message service (SMS) messages, multimedia messaging service (MMS) messages, video chatting, photography, videography, internet usage, music listening, video watching, social media usage, application usage, or gaming. (Barnes, par. 0298, a parent may provide the child with a device 101 or share their device 101 with the child and program the device 101 to monitor and/or restrict the child's use of the device 101, for example, for communications including emails, telephone calls, instant messaging, and/or long distance telephone calls. The restrictions (or limitations) may be based on various characteristics of the communication such as when the communication is initiated, who (or what device) the communication is with, the duration of the communication, etc.).

Claim 45
Barnes as modified further teaches [T]he system of claim 44, wherein the limit comprises at least one of an absolute prohibition, a maximum usage per unit time, or a minimum usage per unit time. (Barnes, par. 0298, the duration of the communication, the cumulatively duration of communications (e.g., per day)).

Claim 46
Barnes as modified further teaches [T]he system of claim 42, wherein the usage parameters include a blacklist of forbidden sites, a category of forbidden activity, a time of day restriction, a day of week restriction, or a day of year restrictions. (Barnes, par. 0298, when the communication is initiated, who (or what device) the communication is with, the duration of the communication, the cumulatively duration of communications (e.g., per day), the type of communication, etc.; also see par. 0312, transmission restriction can be associated with a directory (or folder), a file, an email, type of data, size of data file, or any other set of data. Transmission of data may be restricted based on the identity of the creator, the creating device, the data type, creation date/time, the transmission type (e.g., email, File Transfer Protocol, or other type), transmission time, destination (e.g., domain, IP address, telephone number, user, area code, exchange, or other address), transmitting device, transmitting user, destination device type (e.g., printer, device, computer system), communication link (e.g., wired, wireless, PAN, LAN, WAN), and/or any other criteria).


Barnes as modified further teaches [T]he system of claim 32, wherein the at least one memory and computer program code are further configured to, with the at least one processor, cause the system at least to identify a location of the mobile user equipment, wherein the monitoring comprises the identifying the location. (Barnes, 0299, the device 101 may be programmed to monitor the location of the user carrying the device, which may include what facilities the user enters, the address(es) visited, what venders the user visits, etc.; also see par. 0304). 

Claim 48
Barnes as modified further teaches [T]he system of claim 47, wherein the at least one memory and computer program code are further configured to, with the at least one processor, cause the system at least to map the location of the mobile user equipment, based on the identifying. (Barnes, par. 0093, The location data may be used with map data stored in memory of the device 101, or stored in a computer system with which the device 101 communicates (such as in a vehicle computer system or remote computer) to provide a real world location (e.g., a street, intersection, address, complex, or business)). 



Claim 53
Barnes as modified further teaches [T]he system of claim 32, wherein the system comprises the mobile user equipment. (Barnes, par. 0306, if the programming, in the mobile device, determines that the input is data to be monitored, a request for an action that is to be monitored or restricted, or data representing a triggering event, the device 

Claim 54
The claim is rejected using the same grounds and motivation used for rejecting claim 23 above. Barnes further discloses a server as recited (Barnes, par. 0307, remote computer systems).

Claim 55
Barnes as modified further teaches [T]he system of claim 32, wherein the at least one memory and computer program code are further configured to, with the at least one processor, cause the system at least to issue an alert, wherein the at least one consequence comprises the alert. (Barnes, par. 0299, name and/or address data may be transmitted to the device 101 as the user enters or approaches the location; par. 0304, the device 101 may be programmed to transmit an email, a page, or other type of transmission that includes information that the user has entered a restricted area, attempted to use the device 101 in a restricted manner (a use for which a restriction has been programmed in the device), or has otherwise used, or attempted to use, the device 101 an unauthorized manner or in some unauthorized fashion, etc., the authorized user can also program the device 101 to inform the restricted user that a restriction has been placed on the requested action and that the user is not authorized to engage in the requested action). 


Barnes as modified further teaches [T]he system of claim 55, wherein the alert comprises an alert to the user of the mobile user equipment. (Barnes, par. 00299 and par. 0304 as quoted in the analysis of claim 55 above). 

Claim 57
Barnes as modified further teaches [T]he system of claim 55, wherein the alert comprises an alert to a family member of the user of the mobile user equipment. (Barnes, par. 0304, the device 101 can be programmed to transmit the data to any remote computer system for storage, another device, a telephone, or a telephone message recording device. For example, when the user (e.g., a child) travels to a "restricted" area (e.g., a predetermined restaurant, any bar, a particular home, a predetermined address, and/or a vender or type of vender, etc.), the device 101 automatically establishes a voice communication link with a predetermined telephone number; also see par. 0305, Information of an attempted use for a restricted use (and/or non-restricted uses) can be transmitted to the remote device; and par. 0309, This application may be used by a parent (or employer) to determine the current and previous locations of a child (or employee), and to determine the person's expected arrival time at the intended destination).
Claim 58
 Barnes as modified further teaches [T]he system of claim 57, wherein the alert comprises at least one of element of information of the following: a distance to the mobile user equipment, a location of the mobile user equipment, or a path to the mobile user 

Claim 59
 Barnes as modified further teaches [T]he system of claim 32, wherein the at least one consequence comprises a positive consequence. (Barnes, par. 0303, Imposition or removal of certain restrictions may also be dependent on the occurrence of an event such as the user arriving at a certain location, etc., therefore positive consequences comprised in removing the restrictions). 

Claim 60
Barnes as modified further teaches [T]he system of claim 59, wherein the positive consequence comprises unlocking a feature of the mobile user equipment. (Barnes, par. 0303 as quoted above, also see par. 0330, other kinds of data (i.e., text, maps, emails, web pages, stock quotes, sports scores, etc.) is provided/displayed only when the vehicle is not moving, moving below a predetermined speed, parked, or when the engine is turned off to thereby reduce the distractions to the driver when driving i.e. removing communication restriction). 


Barnes as modified further teaches [T]he system of claim 59, wherein the positive consequence is tied to performance of a task. (Barnes, par. 0303, Imposition or removal of certain restrictions may also be dependent on the occurrence of an event such as the user arriving at a certain location, etc.; also see par. 0330, only when the vehicle is not moving, moving below a predetermined speed, etc.).

Claim 62
Barnes as modified further teaches [T]he system of claim 61, wherein the task comprises at least one action selected from calling a predetermined number, texting a predetermined number, emailing a predetermined address, traveling a predetermined route, or avoiding negative infractions for a predetermined period of time. (Barnes, par. 0303, Imposition or removal of certain restrictions may also be dependent on the occurrence of an event such as the user arriving at a certain location, etc.; Barnes, par. 0330, only when the vehicle is not moving, moving below a predetermined speed, etc., to thereby reduce the distractions to the driver when driving; also see par. 0298, who (or what device) the communication is with).  

Claim 65
Barnes further discloses [T]he system of claim 32, wherein the consequence is configured to persist beyond a time when the rule is followed or violated. (Barnes, par. 0304, the programmed restrictions preclude the use of the device 101 in a restricted 

Claim 67
Barnes as modified further teaches [T]he method of claim 32, wherein the rule consists of a restriction selected from the set including: distance from a family member, distance from a home; distance from a vehicle; and distance from a school. (Barnes: (pars. 0299-0300, the device 101 may be programmed to monitor the location of the user carrying the device, which may include what facilities the user enters, the address(es) visited, what venders the user visits, etc.,  the device 101 can be programmed to monitor the user devices 101 that are nearby the user's device 101, i.e., within a predetermined distance such as within communication range, etc.; also see  par. 0303, Imposition or removal of certain restrictions may also be dependent on the occurrence of an event such as the user arriving at a certain location, checking into a hotel, turning on the device, turning off the device, making a purchase, etc. This feature of the device 101 is also useful for employers to limit the use of the device 101 by the employer's employees, i.e. employee checks in the employment place for example; par. 0304, the programmed restrictions preclude the use of the device 101 in a restricted manner such as, for example, at a restricted location; and pars. 0425-0426, determining when the device is within a predetermined distance from a point of interest). 


The claim represents program code corresponding to method recited in claim 1. The claim is therefore rejected using the same grounds and motivation used for rejecting claim 1 above.  Barnes further discloses a system (e.g. mobile device 101) comprising a processor (150) executing a program code stored in an associated memory (160) (see Barnes, fig.1 and associated text in pars. 0028-0029; also see par. 0421, Appropriate software coding can readily be prepared by skilled programmers based on the teachings of the present disclosure, as will be apparent to those skilled in the relevant art(s). The present invention thus also includes a computer-based product which may be hosted on a storage medium and include instructions that can be used to program a computer to perform a process in accordance with the present invention).

Claim 68
Barnes as modified further teaches [T]he non-transitory computer-readable medium of claim 63, wherein the rule consists of a restriction selected from the set including: distance from a family member, distance from a home; distance from a vehicle; and distance from a school. (Barnes, pars. 0299-0300, the device 101 may be programmed to monitor the location of the user carrying the device, which may include what facilities the user enters, the address(es) visited, what venders the user visits, etc.,  the device 101 can be programmed to monitor the user devices 101 that are nearby the user's device 101, i.e., within a predetermined distance such as within communication range, etc.; also see  par. 0303, Imposition or removal of certain restrictions may also be dependent on the occurrence of an event such as the user arriving at a certain location, checking into a hotel, turning on the device, turning off the device, making a purchase, etc. This feature of the device 101 is also useful for employers to limit the use of the device 101 by the employer's employees, i.e. employee checks in the employment place for example; par. 0304, the programmed restrictions preclude the use of the device 101 in a restricted manner such as, for example, at a restricted location; and pars. 0425-0426, determining when the device is within a predetermined distance from a point of interest). 

2.	Claims 18-21 and 49-52 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barnes in view Morriss and further in view of Dunko (US 2008/0004038 A1), hereinafter ("Dunko”).

Claim 18 
	Barnes in view of Morriss further discloses the device 101 can be programmed to monitor the user devices 101 that are nearby the user's device 101 (Barnes, par. 0300; also see par. 0094, The relative location refers to the location of the device 101 relative to another point of interest such as the distance (or in some applications the time) from a particular point of interest. For example, in some embodiments, in may be necessary to find the closest vender of a given product. In doing so, the relative location of the device 101 from each vender is compared to find the closest vender. The relative location to a point of interest may be determined from the absolute locations of the device 101 and the point of interest; and par. 0453).
clearly teach identifying a second location of a second mobile user equipment in relation to the mobile user equipment, wherein the monitoring comprises the identifying the second location. 
However, identifying/monitoring location of other related mobile devices is obvious in view of the teaching of Barnes above and/or in view of the teachings of Dunko.  In particular, Dunko teaches a mobile communication device including a wireless transceiver, a memory for storing contact information relating to other mobile communication devices of individuals and/or groups of individuals with whom the mobile communication device may communicate via the wireless transceiver; and a proximity-based configuration processor configured to request and receive location information relating to locations of the other mobile communication devices, and configuring the mobile communication device to communicate with the other mobile communication devices of the individuals and/or groups of individuals with a priority based on the location information (abstract; figs. 4-7 and associated text). Dunko further teaches proximities of the other mobile communication devices are determined with respect to a waypoint, which can be the location of the initiating mobile communication device (fig.7; par. 0057).
It would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the mobile device of Barnes in view of Morriss by configuring the mobile device to obtain location information of one or more mobile communication devices included in the contact or buddy list of a mobile device, as taught by Dunko, so as to enable selection of particular individuals or group members based proximity to the mobile device. The modification will enable more sophisticated selection 

Claim 19
Barnes in view of Morriss further discloses the method of claim 16, further comprising: identifying locations of a plurality of related mobile user equipment (Barnes, par. 0300, the device 101 can be programmed to monitor the user devices 101 that are nearby the user's device 101).
Barnes in view of Morriss further teaches the relative location refers to the location of the device 101 relative to another point of interest such as the distance (or in some applications the time) from a particular point of interest. For example, in some embodiments, in may be necessary to find the closest vender of a given product. In doing so, the relative location of the device 101 from each vender is compared to find the closest vender. The relative location to a point of interest may be determined from the absolute locations of the device 101 and the point of interest (Barnes, par. 0094).
Barnes in view of Morriss does not clearly teach ranking the plurality of related mobile user equipment based on proximity to the mobile user equipment, wherein the at least one consequence comprises the identifying the locations.
However, ranking points of interest and/or other mobile device based on proximity is obvious in view of the teachings of Barnes in view of Morriss, as quoted above, and/or in view of the teachings of Dunko. In particular,  Dunko teaches a mobile communication device including a wireless transceiver, a memory for storing contact information relating with a priority based on the location information (abstract; figs. 4-7 and associated text). Dunko further teaches the initiating mobile phone may prioritize the group members in order of closest to furthest from a waypoint based on the requested location information (Dunko, fig.3B, par. 0064).
It would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the mobile device of Barnes in view of Morriss by configuring the mobile device to obtain and rank location information of one or more mobile communication devices included in the contact or buddy list of a mobile device, as taught by Dunko, so as to enable selection of particular individuals or group members based proximity to the mobile device. The modification will enable more sophisticated selection of communication parties based on criteria beyond simply whether the particular individuals or group members are present on the network as suggested by Dunko (see Dunko, par. 0010).


Claim 20
Barnes as modified further teaches the method of claim 19, further comprising: contacting a first mobile user equipment of the plurality of the user equipment based on one or more of the prioritized individuals and/or group members, etc.).

Claim 21
Barnes as modified further teaches the method of claim 19, further comprising: contacting the plurality of related mobile user equipment in an order of theranking, wherein the at least one consequence comprises the contacting the plurality of related mobile user equipment (Dunko, fig.5, pars. 0052, pars. 0078-0079, based on the location proximity information returned to the initiating mobile phone, the initiating mobile phone compares the information to determine which particular individuals and/or group members in the PTT list are closest to the waypoint…, the initiating mobile phone determines whether the user has selected one or more of the prioritized individuals and/or group members, etc.).


Claim 49
The claim is rejected using the same grounds and motivation used for rejecting claim 18 above.


The claim is rejected using the same grounds and motivation used for rejecting claim 19 above.

Claim 51
The claim is rejected using the same grounds and motivation used for rejecting claim 20 above.

Claim 52
The claim is rejected using the same grounds and motivation used for rejecting claim 21 above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDI ELHAG/Primary Examiner, Art Unit 2641